                 Case 2:20-cr-00034-KJM Document 69 Filed 06/17/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                Case No. 2:20-cr-00034 KJM

12                                    Plaintiff,              STIPULATION AND ORDER
                                                              REGULATING DISCOVERY
13                             v.
                                                              FED. R. CRIM. P. 16(d)(1)
14   DERICK LOUANGAMATH,

15                                   Defendant.

16

17                                                     STIPULATION

18          Pursuant to Fed. R. Crim. P. 16(d), the undersigned parties in United States v. Derick

19 Louangamath, Case No. 2:20-cr-00034 KJM, stipulate and agree, and respectfully request that the Court

20 order that:

21          1.       The United States shall turn over additional material in this case to counsel for

22 defendant Derick LOUANGAMATH (“DEFENDANT”) containing bates numbers with the prefix

23 “PM” (referred to throughout this Stipulation as “The Protected Material”). At the time of the entry of

24 this stipulation, The Protected Material consists of four documents bates numbered

25 Louangamath_PM_00000001 through Louangamath_PM_00000016. Disclosure of The Protected

26 Material to DEFENDANT may be required pursuant to the government’s discovery obligations and,
27 even if not required, will facilitate the preparation of the DEFENDANT’s defense.

28          2.       The Protected Material is now and will forever remain the property of the United States.


      STIPULATION AND [PROPOSED] ORDER REGULATING DISCOVERY
                                                              1
30
                 Case 2:20-cr-00034-KJM Document 69 Filed 06/17/21 Page 2 of 4

 1 The Protected Material is entrusted to counsel for the DEFENDANT only for purposes of representation

 2 of DEFENDANT during the pendency of the above-captioned case.

 3          3.       The purpose of this Order is to establish the procedures that must be followed by defense

 4 counsel of record, any designated employees, and all other individuals who receive access to this

 5 information or these documents in connection with this case.

 6          4.       Counsel for DEFENDANT shall not give The Protected Material to any person other than

 7 counsel’s staff assisting in preparation of the DEFENDANT’s defense in the present case. The term

 8 “staff” shall explicitly include attorneys, paralegals, and investigators assisting counsel for

 9 DEFENDANT in the present case, and shall exclude any other defendant in this case, or any other

10 pending case against DEFENDANT, any other counsel hired, retained, or otherwise working on behalf

11 of DEFENDANT, or any other person other than those specifically described in this paragraph.

12          5.       Any person receiving access to The Protected Material from counsel for DEFENDANT

13 shall be bound by the same obligations as defense counsel and, further, may not give The Protected

14 Material to anyone. No members of DEFENDANT’s family, friends of the DEFENDANT, associates

15 of DEFENDANT, or other such associates of DEFENDANT shall be given access to The Protected

16 Material or its contents in any manner.

17          6.       Counsel for DEFENDANT shall not make any copies, duplicates, or any recordings of

18 The Protected Material, except as provided for in Paragraph 8 of this stipulation. Counsel for

19 DEFENDANT may, however, take written or typed notes summarizing The Protected Material.

20          7.       Counsel for DEFENDANT shall maintain a list of persons to whom any portions or

21 copies of The Protected Material are being or have been given. Such persons shall be provided with a

22 copy of this Stipulation and Order and shall sign their full names to a copy of the Stipulation and agree

23 to be bound by the Order and note that they understand its terms and agree to them by signing.

24          8.       Counsel for DEFENDANT may use any and all of The Protected Material in the defense

25 of DEFENDANT in the instant case in any manner deemed essential to adequately represent the

26 DEFENDANT (i.e., in motions that are filed under seal, if necessary; in ex-parte applications as may be
27 needed; and in reproducing and summarizing The Protected Material for use in trial or hearing

28 preparation summaries, exhibits, and as evidence, as may be needed), consistent with the Stipulation and


      STIPULATION AND [PROPOSED] ORDER REGULATING DISCOVERY
                                                              2
30
                 Case 2:20-cr-00034-KJM Document 69 Filed 06/17/21 Page 3 of 4

 1 Order as it shall be originally prepared and signed. In the event defense counsel needs to use The

 2 Protected Material in a manner not authorized under the present Stipulation and Order, counsel shall be

 3 entitled to seek to have the Order amended by the District Court after having given notice to counsel for

 4 the government in a hearing before the District Court.

 5          9.       Counsel for DEFENDANT and any members of counsel’s staff or investigative team are

 6 authorized to discuss with DEFENDANT the contents of The Protected Material. Counsel for

 7 DEFENDANT and any members of counsel’s staff or investigative team, however, are prohibited from

 8 in any way giving DEFENDANT: any of The Protected Material, itself, copies of The Protected

 9 Material, copies of excerpts of The Protected Material, or summaries of The Protected Material. This

10 prohibition will not extend to DEFENDANT viewing The Protected Material in open court or during

11 confidential meetings with counsel for DEFENDANT that are necessary to prepare the DEFENDANT’s

12 defense, should any of these materials or summaries thereof be used in the litigation of this case.

13          10.      Upon final disposition of the above-captioned case, including exhaustion of direct and

14 collateral appellate proceedings or at the end of counsel for DEFENDANT’s ethical obligation to

15 maintain discovery in the file, counsel for DEFENDANT shall return The Protected Material to the

16 government, or certify in writing that The Protected Material has been destroyed.

17
                                                        Respectfully Submitted,
18
                                                        PHILLIP A. TALBERT
19                                                      Acting United States Attorney
20 DATE: 6/15/21                                        /s/ AARON D. PENNEKAMP
                                                        AARON D. PENNEKAMP
21                                                      Assistant U.S. Attorney
22
     DATE: 6/15/21                                      /s/ MIA CRAGER
23                                                      MIA CRAGER
                                                        Counsel for Derick LOUANGAMATH
24

25

26
27

28


      STIPULATION AND [PROPOSED] ORDER REGULATING DISCOVERY
                                                              3
30
              Case 2:20-cr-00034-KJM Document 69 Filed 06/17/21 Page 4 of 4

 1                                                   ORDER

 2          Based upon the agreement of the parties and pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, the Court adopts the proposed stipulation regulating certain discovery in this case.

 4 IT IS HEREBY ORDERED that each of the terms described in the stipulation of the parties shall govern

 5 The Protected Material as defined in the stipulation in this case.

 6

 7          IT IS SO ORDERED.

 8
     Dated: June 16, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
